DETAILED ACTION
Claims 1 – 26 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  Claims 1 and 14 both use the term “a second addressable memory” twice.  The second instance of “a second addressable memory” in each claim should be changed to “the second addressable memory”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-20, 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al (US 8,266,629; hereinafter referred to as Inoue).
	As per claims 1 and 14:
	Taking claim 1 as exemplary: Inoue discloses a system for defining and accessing registers comprising: a plurality of virtual execution context memories, each comprising stored information defining a particular processor state (Inoue: Figures 1 – 2, context memories 410-431), wherein the information defining the particular processor state is stored in a specific portion of a first addressable memory having a capacity based upon the memory space required to store the information defining the particular processor state (Inoue: Column 5 lines 40 – 52 and figures 1 -2, logical context area stores register and control information for logical processor); and a plurality of virtual processors (Inoue: Figure 1) each comprising information stored in at least one specific portion of a second addressable memory, the stored information defining at least one base register pointer, wherein the at least one base register pointer comprises at least one memory address enabling the at least one virtual processor to access the specific portion of the first addressable memory storing the information defining the particular processor state (Inoue: Column 6 lines 8 – 14 and column 8 lines 34 – 47, pointer 710 points to the logical context area), and wherein the capacity of the at least one specific portion of a second addressable memory is based upon the memory space required to store the information defining the at least one base register pointer (Inoue: Column 5, lines 40 – 52 and column 6 lines 8 - 14).
	As per claims 2 and 15:
	Taking claim 2 as exemplary: Inoue discloses at least one logic core adapted to execute a process utilizing the information defining the particular processor state (Inoue: Figure 1 Logical CPU120).
	As per claims 3 and 16:
	Taking claim 3 as exemplary: Inoue discloses the virtual execution context memory comprises information indicative of a register context and a memory context (Inoue: Column 6 lines 53 – 67 and figure 2).
	As per claims 4 and 17:
	Taking claim 4 as exemplary: Inoue discloses the at least one base register pointer comprises a register context pointer (Inoue: Column 6 lines 8 – 14, pointer 710-2 points to context area that includes logical CPU register information).
	As per claims 5 and 18:
	Taking claim 5 as exemplary: Inoue discloses the at least one base register pointer comprises a memory context pointer (Inoue: Column 6 lines 8-14, pointer 710-2 points to area within VM control memory).
	As per claims 6 and 19:
	Taking claim 6 as exemplary: Inoue discloses the information stored at the at least one specific portion of a second addressable memory comprises at least one of the following: a register context pointer: and a memory context pointer (Inoue: Column 6 lines 8 – 14, pointer 710-2).
	As per claims 7 and 20:
	Taking claim 7 as exemplary: Inoue discloses the first and second addressable memories are both located within a single physical addressable memory device (Inoue: Column 5, lines 34 - 43).
	As per claims 9 and 22:
	Taking claim 9 as exemplary: Inoue discloses the at least one base register pointer comprises a register context pointer and an associated memory context pointer (Inoue: Column 5 lines 40 – 52 and column 6 lines 8 -14).
	As per claims 10 and 23:
	Taking claim 10 as exemplary: Inoue discloses the specific portion of the first addressable memory has a capacity equal to the minimum memory space required to store the information defining the particular processor state (Inoue: Column 5 lines 40 -52, the space required to store the information is what is required).
	As per claims 11 and 24:
	Taking claim 11 as exemplary: Inoue discloses the specific portion of the second addressable memory has a capacity equal to the minimum memory space required to store the information defining the at least one virtual processor (Inoue: Column 6 lines 8 - 14).
	
	As per claims 12 and 25:
	Taking claim 12 as exemplary: Inoue discloses the at least one base register pointer comprises at least a first memory address enabling the at least one virtual processor to access a first specific portion of the first addressable memory, and a second memory address enabling the at least one virtual processor to access a second specific portion of the addressable memory storing the information defining a second particular processor state (Inoue: Column 7 lines 10 – 26, rewriting the addresses).
	As per claims 13 and 26:
	Taking claim 13 as exemplary: Inoue discloses at least one logic core adapted to execute a process associated with the information defining a first particular virtual processor state: and thereafter execute a process associated with the information defining a second particular processor state (Inoue: Column 6 line 53 – column 7 line 10, whanging the control data for subsequent processes on logical CPU).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claims 1 and 14 respectively.
	As per claims 8 and 21:
	Taking claim 8 as exemplary: Inoue does not specifically disclose that the addressable memory comprises at least one of a static random-access memory, dynamic random-access memory and non-volatile memory.  However, it would have been obvious to one of ordinary skill in the art at the time of filing that Inoue was using one of those types of memories as all of these types of memories are well understood, routine and conventional to use in computer systems for holding data and information for processors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181